The facts of this case are set forth in the companion case of Matter of Board of Educ. v Plainedge Fedn. of Teachers (228 AD2d 589 [decided herewith]). The respondent Plainedge Federation of Teachers is a union which represents teachers pursuant to a collective bargaining agreement with the appellant Board of Education of the Plainedge Union Free School District. The union sought arbitration based on a dispute between it and the Board, in which the union alleged that the Board violated the collective bargaining agreement by the latter’s failure to maintain the public address and intercom system.
The Supreme Court properly denied the Board’s application to stay arbitration. Where the parties’ agreement to arbitrate is clear and unequivocal, as it is here, and the dispute concerns the coverage of the substantive provisions of the contract, the dispute is for the arbitrator to resolve (see, Matter of Board of Educ. v Watertown Educ. Assn., 74 NY2d 912, 913; Matter of Wyandanch Union Free School Dist. v Wyandanch Teachers Assn., 48 NY2d 669, 671). Bracken, J. P., O’Brien, Joy and Goldstein, JJ., concur.